DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkle (4930542) in view of Ehsani (2016/0178108) and Lippiatt (5199463).   The reference to Winkle discloses the recited method for repairing a partially collapsed pipe (title; abstract discusses widening the pipeline which would include repairing a partially collapsed pipe), the method comprising:
an actuation assembly of a pipe repair apparatus (18; fig 2), the actuation assembly comprising a plurality of arms (25; fig 2; col 2, lines 8-27);

causing actuation, of at least one arm of the plurality of arms, between a retracted configuration in which the at least one arm exerts substantially no force against an interior surface of the pipe, and an extended configuration in which the at least one arm extends outwards to exert a force against the interior surface of the pipe (col 3, line 6 to col 4, line 19 discusses this method or expansion of a collapsed portion of pipe), such that the partially collapsed part of the pipe changes from a partially collapsed form towards a non-collapsed form (col 4, lines 20-33); and
removing the pipe repair apparatus from the pipe (col 3, lines 45-55 discuss retraction for moving the device and clearly such would be removed for the pipe to return it to service).  
The reference to Winkle discloses all of the recited structure with the exception of providing a mesh to be expanded and left in place in the section of pipe by the expander.   The reference to Ehsani discloses that it is old and well known in the art to provide a mesh stent formed of a woven  tubular shape is expanded by an expanding device inside a pipe [0019-0020], and a cured liner can also be placed in the pipe as well [0032].  It would have been obvious to one skilled in the art to modify the method of Winkle by providing a mesh stent over the expander to be expanded and left in place in the pipe as suggested by Ehsani where such would allow the method to provide additional strength to the section of pipe being repaired and insure the repair lasts longer.  The reference to Lippiatt teaches that the combination of providing some form of lining sleeve over a pipe expander to expand the collapsed portion of a pipe and leave a sleeve behind are known in the art, and would lead to predictable results (col 4, lines 40-51), and a liner 11 can be provided as well (col 3, lines 24-34), the expander can be provided with wheels 16 (col 3, lines 35-43), and the expander is removed from the liner (col 4, lines 1-
With respect to claim 2, fitting a relining layer to at least the portion of the pipe after the pipe repair apparatus has been removed from the pipe, the reference to Ehsani suggests a liner can also be provided as discussed above, and it would have been obvious to one skilled in the art to modify the method in Winkle by providing an additional liner after the mesh is in place as suggested by Ehsani where such would further insure the repaired portion of the pipe had proper strength to prevent premature failure of the repair.  
With respect to claim 3, the relining layer is fitted inside of the mesh stent, the reference to Ehsani suggest the mesh can be put in place and that a further liner is provided, where such would lead to the liner layer being fitted inside the mesh and it would have been obvious to one skilled in the art to modify the method in Winkle by providing an additional liner after the mesh is in place as suggested by Ehsani where such would further insure the repaired portion of the pipe had proper strength to prevent premature failure of the repair.  
With respect to claim 4, when the portion of the pipe is in the partially collapsed form the mesh stent comprises a non-expanded form having a first diameter, and when the portion of the pipe is in the non-collapsed form the mesh stent comprises an expanded form having a second diameter, the second diameter being larger than the first diameter; Winkle teaches expanding the pipe section, Ehsani and Lippiatt teach expanding a mesh and/or tubular liner into the interior of a pipe including when expanding the collapsed pipe wall which would lead to a non-expanded form of mesh being expanded to the same diameter as the pipe and would occur when the references are combined as set forth above.  
With respect to claim 5, the second diameter is approximately equal to a diameter of the pipe in the non-collapsed form (when modified, for the same reasons as claim 4, the method of expanding the 
With respect to claim 6, Winkle discloses the use of hydraulic actuation (col 2, lines 8-27).
With respect to claim 7, causing the actuation comprises receiving a user input via a control interface, and wherein the user input is received by a control module of the pipe repair apparatus, the method comprising:
in response to receipt of the user input at the control module, the control module instructs the actuation assembly to move between the retracted configuration and the extended configuration.  The reference to Winkle discloses the use of a camera and control via interface to actuate the assembly (col 3, line 66 to col 4, line 19).
With respect to claim 11, the pipe repair apparatus comprises a tether attachment point, and wherein positioning the pipe repair apparatus within the portion of the pipe comprises pulling the pipe repair apparatus via a tether attached to the tether attachment point.  The reference to Winkle fails to disclose the use of a tether to position the apparatus specifically, however, the reference to Ehsani discloses that it is old and well known in the art to move an expansion device through a pipe using a tether 440 [0041].  It would have been obvious to one skilled in the art to modify the expansion method in Winkle by providing a tether to pull the expansion device into place in the pipe as suggested by Ehsani where such is another known method to move expansion devices in pipes to reach the area the device is to be used to repair a pipe section, where such is a simpler method and requires less costly equipment making the expander cheaper to use.
With respect to claim 12, the actuation comprises hydraulic actuation, the hydraulic actuation being enabled by, and fluidly connected to, a hydraulic power source and/or hydraulic fluid source external to the pipe repair apparatus.  This is set forth in Winkle, in column 3, lines 6-55 that discusses a 
With respect to claim 13, the pipe repair apparatus comprises one or more cameras configured to monitor positioning of the pipe repair apparatus in the pipe, and wherein in response to a user input received from a user viewing the camera at a control interface, the control interface instructs the actuation assembly to cease further movement of the at least one arm.  The reference to Winkle discloses the use of a camera and user input in column 3, line 66 to column 4, line 19.  
With respect to claim 14, the control module is configured to:
monitor a distance by which the at least one arm has moved; and
instruct the actuation assembly to cease further movement of the at least one arm once the distance monitoring indicates that the at least one arm has moved a predetermined distance, the predetermined distance corresponding to a diameter of the pipe in the non-collapsed form.  This is suggested in the Winkle reference which discusses the control and deployment to expand and straighten out depressions in a pipe which would be a collapsed area and that such is accomplished by the apparatus with expanding arms and would therefore have to achieve this method step to straighten out depressions in the pipe wall (col 3, line 66 to col 4, line 34; and col 2, lines 8-56).
With respect to claim 15, the mesh stent comprises a substantially symmetrical cross-section.  The reference to Ehsani discloses a mesh liner which expands from a collapsed state to match the interior of the pipe and would therefore be substantially symmetrical in cross section since such would be so once deployed, and it would have been obvious to provide Winkle with the mesh as set forth above for the reasons above and that such would be substantially symmetrical in cross section as suggested by Ehsani as well, which would insure the mesh properly reinforces the pipe section by matching the inner diameter and shape of the pipe to prevent failure of the device due to gaps from irregular shaped mesh.

With respect to claim 17, the first alignment portion comprises at least one of a bend, a kink, or a ridge. As set forth above with respect to claim 16, the same would be true where the ends of the mesh and the end of the expanding device can be considered a bend or ridge since the ends are tubular in shape so are a bend in that shape and the edge of the end can be considered a ridge, and for the same reason as 16 is obvious in view of the combined teachings of the references.  
With respect to claim 18, the reference to Winkle in view of Ehsani and Lippiatt teach the following structure for the same reason as above with respect to claim 1 except where discussed below, 
A pipe repair apparatus pipe, comprising:
an actuation assembly 18 comprising a plurality of hydraulic cylinders 19 (col 3, lines 6-55) providing a plurality is an obvious choice of mechanical expedients where it has been held that providing a plurality or duplication of parts requires only routine skill in the art) connected to a plurality of respective arms 25 (figs 2 and 3) via a plurality of respective links 26,28,30 (figs 2 and 3), wherein the plurality of arms are distributed around a circumference of actuation assembly (figs 2 and 3); and
a mesh stent fitted onto an outside portion of the actuation assembly (taught above for claim 1 as a combination of Winkle in view of Ehsani and Lippiatt),


The reference to Winkle discloses all of the recited structure with the exception of providing a mesh to be expanded and left in place in the section of pipe by the expander.   The reference to Ehsani discloses that it is old and well known in the art to provide a mesh stent formed of a woven  tubular shape is expanded by an expanding device inside a pipe [0019-0020], and a cured liner can also be placed in the pipe as well [0032].  It would have been obvious to one skilled in the art to modify the method of Winkle by providing a mesh stent over the expander to be expanded and left in place in the pipe as suggested by Ehsani where such would allow the method to provide additional strength to the section of pipe being repaired and insure the repair lasts longer.  The reference to Lippiatt teaches that the combination of providing some form of lining sleeve over a pipe expander to expand the collapsed portion of a pipe and leave a sleeve behind are known in the art, and would lead to predictable results (col 4, lines 40-51), and a liner 11 can be provided as well (col 3, lines 24-34), the expander can be provided with wheels 16 (col 3, lines 35-43), and the expander is removed from the liner (col 4, lines 1-13).  This provides support and teaching that the combination of Winkle with the teachings of Ehsani would be obvious one skilled in the art and would lead to predictable results.
The reference to Winkle also fails to disclose a first wheel attachment for a first set of wheels at a first end of the pipe repair apparatus, wherein the first set of wheels are spaced evenly around a circumference of the first wheel attachment; and a second wheel attachment for a second set of wheels at a second end of the pipe repair apparatus, opposite to the first end, wherein the second set of wheels are spaced evenly around a circumference of the second wheel attachment.  The reference to Lippiatt teaches that it is old and well known in the art to provide an expansion device with first and second 
With respect to claim 19, the actuation assembly is further configured, responsive to the first force, to move each arm of the plurality of arms outward at a same speed and same force.  This would be inherent to the device of Winkle where the mechanism used to move the arms would lead to the linkages moving the arms outward at the same speed and force, in that this would naturally happen from such a linkage system.  

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkle in view of Ehsani and Lippiatt as applied to claims 1-7 and 11-19 above, and further in view of Crane (2008/0181727).  The reference to Winkle as modified discloses all of the recited structure with the exception of forming the expansion method by  positioning the actuation assembly within the portion of the pipe comprises rolling the pipe repair apparatus along the pipe on a set of wheels.  The reference to Crane discloses it is old and well known in the art to provide an expansion device for expansion in a pipe with a set of wheels 64,81 (fig1 used to reform a pipe as set forth in the title and abstract), the wheels can be provided with a motor to move the set of wheels [0040] (discusses a piston which is a form of hydraulic system to move the wheels which is a motor for the wheels), and the wheels or rollers can be .  
With respect to claim 9, the pipe repair apparatus comprises a wheel motor, and wherein positioning the pipe repair apparatus within the pipe comprises driving a set of wheels with the wheel motor.  The motor formed by the piston to move the wheels outward is considered to drive the wheels in a sense of expanding them outward, where the method of driving is not specifically defined in the claim.  It would have been obvious to provide the arms in Winkle as modified by providing wheels as suggested by Crane where the hydraulics used in Winkle as modified and with the hydraulics used to move the wheels outward is driving the wheels  and would insure a more even expansion of the pipe.  
With respect to claim 10, fitting the mesh stent around the outside of the actuation assembly comprises:
removing one or more wheels of the set of wheels from an end of the pipe repair apparatus to allow the mesh stent to slide onto the outside of the actuation assembly; and
reattaching the one or more wheels to the end of the pipe repair apparatus.
The reference to Crane teaches the wheels can be removed if desired and it would have been obvious to one skilled in the art to modify the method of Winkle as modified by including the step of removing the wheels as suggested by Crane where such could be done to allow for easier insertion of the mesh over the expansion arms and arms provided with wheels at the ends would be in the way for insertion unless .  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkle in view of Ehsani, Lippiatt, and Schempf (2002/0190682).  The reference to Winkle as modified above teaches the recited combination of an expansion apparatus to expand a pipe section, when combined with Ehsani and Lippiatt can be used to also deploy a mesh stent at the same time and that such is controlled by a user monitoring with a camera, all of which is obvious based on the combination set forth above for the reasons above.  The reference to Winkle discloses all of the recited structure with the exception of providing a mesh to be expanded and left in place in the section of pipe by the expander.   The reference to Ehsani discloses that it is old and well known in the art to provide a mesh stent formed of a woven  tubular shape is expanded by an expanding device inside a pipe [0019-0020], and a cured liner can also be placed in the pipe as well [0032].  It would have been obvious to one skilled in the art to modify the method of Winkle by providing a mesh stent over the expander to be expanded and left in place in the pipe as suggested by Ehsani where such would allow the method to provide additional strength to the section of pipe being repaired and insure the repair lasts longer.  The reference to Lippiatt teaches that the combination of providing some form of lining sleeve over a pipe expander to expand the collapsed portion of a pipe and leave a sleeve behind are known in the art, and would lead to predictable results (col 4, lines 40-51), and a liner 11 can be provided as well (col 3, lines 24-34), the expander can be provided with wheels 16 (col 3, lines 35-43), and the expander is removed from the liner (col 4, lines 1-13).  This provides support and teaching that the combination of Winkle with the teachings of Ehsani would be obvious one skilled in the art and would lead to predictable results.
The reference to Winkle also fails to disclose a computer program product comprising a non-transitory computer- readable storage medium having computer-readable instructions stored thereon, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Syed, Jennings, Martin, Cook, Yarnell, Bergey, Corazza, and Nelson disclosing state of the art pipe repair devices and methods of repair which can include pipe expansion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH